United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 18, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-20312
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JANICE LEA UNDERWOOD,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CR-547
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Janice Lea Underwood appeals from her guilty-plea conviction

for possession of a firearm by a felon in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2).    Underwood argues that 18 U.S.C.

§ 922(g)(1) violates the Second Amendment, the Commerce Clause,

the Tenth Amendment, and the Equal Protection Clause.

     In United States v. Darrington, 351 F.3d 632, 633-35 (5th

Cir. 2003), this court soundly rejected the same arguments that



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20312
                                -2-

Underwood raises.   Darrington is binding on this panel.    See

United States v. Ruff, 984 F.2d 635, 640 (5th Cir. 1993).

     AFFIRMED.